Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 1 of 12 PagelD: 101

MOENCH LAW, LLC

By: Matthew C. Moench, Esq., 031462007
1303 Roger Avenue,

Bridgewater, New Jersey 08807

T: (908) 208-1910

F: (908) 393-7103
moenchlawlle@gmail.com

Attorney for Plaintiffs,

Michael Thulen, Jr., Michael Porter,

and Terence Gaudlip

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

MICHAEL THULEN JR., Case No.: 1:18-CV-14584

MICHAEL PORTER,

TERENCE GAUDLIP, AMEDED COMPLAINT
Plaintiffs,

vs.

AMERICAN FEDERATION OF STATE,
COUNTY AND MUNICIPAL
EMPLOYEES, NEW JERSEY COUNCIL
63,

AMERICAN FEDERATION OF STATE,
COUNTY AND MUNICIPAL
EMPLOYEES, AFL-CIO,

AMERICAN FEDERATION OF STATE,
COUNTY AND MUNICIPAL
EMPLOYEES, AFL-CIO, LOCAL 3790,

TOWNSHIP OF LAKEWOOD,

PHIL MURPRY, in his official capacity as
Governor of New Jersey,

GURBIR GREWAL, in his official capacity as
Attorney General of New Jersey,

JOEL M. WEISBLATT, PAUL
BOUDREAU, PAULA B. VOOS, JOHN

 
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 2 of 12 PagelD: 102

BONANNI, AND DAVID JONES, in their
official capacities as members of the New
Jersey Public Employment Relations
Commission,

Defendants

 

Plaintiffs, Michael Thulen Jr., residing at 621 1° Avenue, Point Pleasant, New Jersey,
08742, Michael Porter, residing at 43 Straton Court, Parlin, New Jersey 08859, and Terence
Gaudlip, 732 7° Avenue, Toms River, New Jersey 08757 (collectively, “Plaintiffs”), by and
through undersigned counsel, by way of Complaint against Defendants American Federation of
State, County and Municipal Employees, New Jersey Council 63, American Federation of State,
County and Municipal Employees, AFL-CIO, American Federation of State, County and
Municipal Employees, AFL-CIO, Local 3790, (collectively, the “Defendant Unions”), Township
of Lakewood, and Phil Murphy, in his capacity as Governor of New Jersey, Gurbir Grewal, in his
official capacity as Attorney General for New Jersey, and Joel M. Weisblatt, Paul Boudreau, Paula
B. Voos, John Bonanni, and David Jones, in their official capacities as members of the New Jersey
Public Employment Relations Commission (collectively “State Defendants”), allege as follows:

BACKGROUND AND NATURE OF THE ACTION

1. Plaintiffs are public employees for the Township of Lakewood in Ocean County
(the “Township’”’).
2. The Defendant Unions operate under a unified-dues structure. The Township

employer collects dues and fees, remits these to AFSCME New Jersey Council 63, who pays the
international headquarters, AFSCME AFL-CIO, who in turn sends money back to the Local 3790.
All this is done under the auspices of New Jersey’s Employer-Employee Relations Act, N.J.S.A.
§§ 34:13A-1 to 34:13A-43.

3. In Janus v. AFSCME Council 31, 585 U.S. (2018), the Supreme Court held:
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 3 of 12 PagelD: 103

States and public-sector unions may no longer extract agency fees from
nonconsenting employees. Under Ilinois law, if a public-sector collective-
bargaining agreement includes an agency-fee provision and the union
certifies to the employer the amount of the fee, that amount is automatically
deducted from the nonmember’s wages. §315/6(e). No form of employee
consent is required. This procedure violates the First Amendment and
cannot continue. Neither an agency fee nor any other payment to the union
may be deducted from a nonmember’s wages, nor may any other attempt be
made to collect such a payment, unless the employee affirmatively consents
to pay. By agreeing to pay, nonmembers are waiving their First Amendment
rights, and such a waiver cannot be presumed.

Janus, slip opinion at 48.
4. On May 18, 2018, likely in anticipation of Janus, New Jersey passed the
“Workplace Democracy Enhancement Act,” which amended N.J.8.A. § 52:14-15.9e to state:

Whenever any person holding employment, whose compensation is paid by
this State or by any county, municipality, board of education or authority in this
State, or by any board, body, agency or commission thereof shall indicate in
writing, ... to the proper disbursing officer his desire to have any deductions made
from his compensation, for the purpose of paying the employee’s dues to a bona
fide employee organization, designated by the employee in such request, and of
which said employee is a member, such disbursing officer shali make such
deduction from the compensation of such person and such disbursing officer shall
transmit the sum so deducted to the employee organization designated by the
employee in such request.

Employees who have authorized the payroll deduction of fees to employee
organizations may revoke such authorization by providing written notice to their
public employer during the 10 days following each anniversary date of their
employment. Within five days of receipt of notice from an employee of revocation
of authorization for the payroll deduction of fees, the public employer shall provide
notice to the employee organization of an employee’s revocation of such
authorization. An employee’s notice of revocation of authorization for the payroll
deduction of employee organization fees shall be effective on the 30th day after the
anniversary date of employment.

Id. (emphasis added).
5. The Workplace Democracy Enhancement Act unconstitutionally interferes with
public employees’ First Amendment right to resign from and end financial support to a union at

any time.
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 4 of 12 PagelID: 104

JURISDICTION AND VENUE

6. The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. §
1343.

i. Venue is appropriate in this jurisdiction because a substantial part of the events or
omissions giving rise to the claim occurred in this judicial district. 28 U.S.C. § 1391(b)(2).

8. There are two possible appropriate Vicinages. Under Local Civil Rule 40.1(c)(2),
the first is Camden Vicinage since there is a potentially related case, Smith v. New Jersey
Education Association, Case No. 1:18-cv-10381-RMB-AMD. Smith is a putative class action
wherein the proposed class representatives are all schoolteachers and the union defendants are the
New Jersey Education Association and three of its subunits. But, various state officials charged
with the enforcement of the Workplace Democracy Enhancement Act are named as defendants,
and the fourth proposed class is:

ail public employees in New Jersey who have resigned or who might resign their

union membership, or who have revoked or might revoke their consent to the

payroll deduction of union fees, yet remain subject to payroll deductions even after

they have resigned their membership or revoked their affirmative consent to payroll

deductions.

Id. at Docket Entry 43, p. 3.

9, The second potential Vicinage is Trenton. Two of three plaintiffs reside in Ocean
County, and all of the New Jersey defendants are in counties within the Vicinage. See Local Civil
Rule 40.1.

PARTIES
10. Plaintiff Michael Thulen Jr. resides in Ocean County and is a building inspector for

the Township of Lakewood. He is a member of AFSCME Local 3790.

11. _—_— Plaintiff Michael Porter resides in Middlesex County and is a building inspector for
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 5 of 12 PagelD: 105

the Township of Lakewood. He is a member of AFSCME Local 3790.

12. Plaintiff Terence Gaudlip resides in Ocean County and is a building inspector for
the Township of Lakewood. He is a member of the Executive Committee of AFSCME Local
3790.

13. Defendant American Federation of State, County and Municipal Employees is
located in Washington, D.C.

14. Defendant American Federation of State, County and Municipal Employees, New
Jersey Council 63 is located in Monmouth County.

15. Defendant American Federation of State, County and Municipal Employees New
Jersey, Local 3790 is in the Township of Lakewood in Ocean County.

16. Defendant Township of Lakewood is a New Jersey municipality and employer for
Plaintiffs, and is located in Ocean County.

17. Defendant Phil Murphy, acting in his official capacity as Governor of New Jersey,
has his office in Trenton.

18. Defendant Gurbir Grewal, acting in his official capacity as Attorney General of
New Jersey, has his office in Trenton.

19. Defendants Joel M. Weisblatt, Paul Boudreau, Paula Voos, John Bonanni, and
David Jones, acting in their official capacities as members of the New Jersey Public Employment
Relations Commission, have their main office in Trenton.

FACTS
20. ‘The Plaintiffs are members of the Union Defendants.
21. Plaintiff Michael Thulen Jr. began his employment on September 10, 2012.

22. Plaintiff Michael Porter began his employment on September 14, 2015.
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 6 of 12 PagelD: 106

23. Plaintiff Terence Gaudlip began his employment on February 27, 2012.

24. Upon information and belief, prior to Janus, all three Plaintiffs signed a dues
authorization card, but have not signed a waiver post-Janus.

25. Plaintiffs all desired to cease providing financial contributions to their union as of
the time they instituted this complaint, however, they were precluded from doing so by the express
provisions of the WDEA, which does not provide for any mechanism to cease payroll deductions
through their public employer outside of the limited time period expressly provided in the statute.

26.  Asof the time of filing this instant lawsuit, and since the time the defendants were
served with this action, neither the Township of Lakewood nor the Defendant Unions have taken
any steps to cease payroll deductions from Plaintiffs despite their desire to no longer have union
dues removed from their paychecks.

27. On February 28, 2019, on the first day following his anniversary date, and the
earliest time allowed under the WDEA, Plaintiff Gaudlip sent a certified letter, which was also
emailed and hand-delivered to his employer, Township of Lakewood, revoking his authorization
to permit payroll deductions for union dues. In that same letter, he requested that such dues be
immediately ceased and stated that he no longer intends to remain a member of his union. A true
and accurate copy of that letter is attached hereto as Exhibit A.

28. On February 28, 2019, Mr. Gaudlip also sent a certified letter, which was also
emailed to an AFSCME representative, and hand-delivered to the local union representative,
resigning his union membership and providing a courtesy copy of his letter sent to his employer
revoking the authorization for automatic payments. A true and accurate copy of that letter is

attached hereto as Exhibit B.
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 7 of 12 PagelD: 107

CAUSES OF ACTION
COUNT I - Plaintiffs Have a Constitutional Right to Resign at Any Time

29. ‘Plaintiffs incorporate paragraph 1 through 28 as though fully set forth herein.

30. ‘Plaintiffs are suing the Defendant Unions and Defendant state officials under 42
U.S.C. § 1983, Civil action for deprivation of rights, and under 28 U.S.C. § 2201, the Declaratory
Judgment Act. More specifically, Plaintiffs seek a declaration that, under Janus and/or any other
relevant case law, they are entitled to the right to resign from the Defendant Unions at any time
and cease any accrual of financial support to the Defendant Unions immediately upon resigning.
If Janus itself does not clearly establish this right, plaintiffs a declaration from this Court
establishing such a right.

COUNT I -Plaintiffs Do Not Forgo Their Constitutional Rights Unless They Waive These

31. Plaintiffs incorporate paragraphs 1 through 30 as though fully set forth herein.

32. Plaintiffs are suing the Defendant Unions and the Governor under 42 U.SC. § 1983,
civil action for deprivation of rights, and under 28 U.S.C. § 2201, the Declaratory Judgment Act.
More specifically, Plaintiffs seek a declaration that, pursuant to Janus, union dues or agency fees
cannot be collected without a clear and knowing waiver from an employee wherein they
acknowledge that they are giving up First Amendment rights, and do so freely. This waiver must
post-date Janus.

33. Further, to the extent that it has not been clearly established by case law until this
action, Plaintiffs cannot have waived their constitutional rights to resign from a union at any time
and thereby cease accrual of financial support to Defendant Unions immediately upon their

resignation.
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 8 of 12 PagelD: 108

DEMAND FOR RELIEF
WHEREFORE, Plaintiffs hereby request that this court:
a. Enjoin the Defendant Unions from collecting any dues or fees from Plaintiffs if
they have not consented to such collection through a clear and informed waiver of their
First Amendment rights under Janus;
b. Declare that there is a constitutional right of employees to resign from a union at
any time;
c. Declare that the WDEA provision, N.J.S.A. § 52:14-15.9e(1), restricting the
revocation of any waiver that fulfills the requirements of Janus, is void and unenforceable
and that the right to resign and thereby immediately cease accrual of any financial support
to the Defendant Unions can be exercised at any time;
d. Enjoin the Defendant state officials from enforcing N.I.S.A. § 52:14-15.9e(1);

é. Award Plaintiffs their attorney fees pursuant to 42 U.S.C. § 1988, along with costs;

and
f. Grant all other relief that the Court deems just, proper, and equitable.

By:  /s/ Matthew C. Moench
Patrick J. Wright, Esq. Matthew C. Moench, Esq.
Mackinac Center Legal Foundation Moench Law, LLC
140 W. Main Street 1303 Roger Avenue
Midland, MI 48642 Bridgewater, NJ 08807
(989) 631-0900 (908) 208-1910
wright@mackinac.or moenchlawlic@gmail.com

Admitted Pro Hac Vice
Counsel for Plaintiffs,
Michael Thulen, Jr.,
Michael Porter,
and Terence Gaudlip
March 4, 2019
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 9 of 12 PagelD: 109

EXHIBIT A
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 10 of 12 PagelD: 110

TERENCE GAUDLIP
732 7™ Avenue
Toms River, New Jersey 08757

February 28, 2019

VIA ELECTRONIC MAIL, HAND DELIVERY, and CERTIFIED MAIL, RRR

Trish Komsa

Director of Human Resources
Township of Lakewood

231 Third Street

Lakewood, New Jersey 08701

Re: Revocation of Authorization for Payroll Deductions

Dear Ms. Komsa

Thereby revoke any prior authorization made by me permitting the Township of Lakewood
to deduct union dues from my paycheck. Any such authorizations were made prior to the United
States Supreme Court’s decision in Janus v. AFSCME Council 31 and at no time since that
decision has the Township of Lakewood or AFSCME, Local 3790, sought my consent to continue
those deductions, Had state law permitted me to cease these contributions earlier, I would have
done so. However, the “Workplace Democracy Enhancement Act” expressly prohibits me from
doing so except in the 10 days following my anniversary date of employment. As my anniversary
date is February 27", I here demand that all payments cease immediately. I no longer want to
contribute any financial support to the union or to remain a union member, and hereby exercise
my Constitutional right to no longer associate in any way with the union.

Thank you for your prompt and immediate attention to this matter.

Best regards

Terence Gaudlip
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 11 of 12 PagelD: 111

EXHIBIT B
Case 1:18-cv-14584-RMB-AMD Document 29 Filed 03/04/19 Page 12 of 12 PagelD: 112

TERENCE GAUDLIP
732 7™ Aveme
Toms River, New Jersey 08757

February 28, 2019

VIA ELECTRONIC MAIL, REGULAR MAIL, and CERTIFIED MAIL, RRR
AFSCME, Local 3790

212 4" Street,
Lakewood, New Jersey 08701

Re; Revocation of Union Membership

Dear Sitr/Madan:
Please be aware that I immediately resign my membership with AFSCME, Local 3790,
and any State or National affiliates, At the time I was hired by the Township of Lakewood, even
if I did not become a union member, I was compelled to support the union at a significant
percentage of the total dues. As a result of that compelled payment, I joined the union. Since
joining, the union has engaged in conduct and speech that do not represent my political views.

Following the United State Supreme Court’s decision in Janus y. AFSCME Council 31 I
am 10 longer compelled tu financially support the union and wish to immediately exercise my
constitutional rights to disassociate. I would have done so sooner, however, the “Workplace
Democracy Enhancement Act” expressly precluded me from doing so except during the 10 days
following my anniversary date of my employment. Today is the first day following my anniversary
date, and as a result, I wish to terminate my association at the first time permitted by law.

I no longer want to contribute any support to the union or fo remain a union member, and
hereby exercise my Constitutional right to no longer associate in any way with the union. I already
submitted a similar letter to the Township of Lakewood revoking my prior authorization to deduct
payments for union dues from my paycheck, a copy of which is enclosed.

Thank you for your prompt and immediate attention to this matter.

   

Best regards

Terence Gaudlip
